DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the Office Action mailed 8/3/2021, applicant has submitted an amendment filed 11/2/2021.
Claim(s) 1, 5-20, has/have been amended.  Claim(s) 2-4 has/have been cancelled.  New Claim(s) 21-23 has/have been added.
Allowable Subject Matter
Claims 1, 5-23, are allowed.
The following is an examiner’s statement of reasons for allowance: 

As per Claim(s) 1 and 20 (and consequently claims 5-19 which depend on claim 1), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 1, 2, and 4 together, including (i.e. in combination with the remaining limitations in claim[s] 1, 2, and 4) wherein the analyzed context includes a conversation status between the first target and the second target, and wherein the first target and the second target are determined based on the conversation status.
In the context of the rejections of claims 1-2 based on McHale and Wells, the prior art of record does not teach or suggest where “the utterance control unit” determines that the user who is entering an off-limits area is a “first/second target” of the speech warning and where the closest personnel store associate is a “second/first based on a conversation status between users (determining that the user and closest personnel should be alerted is based on the user’s location/position being/approaching an off-limits area, and not based on whether any two users are/are-not talking to each other)
JP 2004096171 (cited in IDS) describes “generat[ing] auxiliary voice in response to a speaking state among the users on the basis of user information unique to the users speaking by using the mobile phone 1 and the fixed telephone set 2, and the phone connection server 4 superimposes the generated auxiliary voice on the speech voice between the mobile phone 1 and the fixed telephone set 2” (Abstract).
JP 2010128281 (cited in IDS) describes “By spontaneously outputting a content of speech optimal for the site from a loudspeaker… direct interaction of a chairman and the attendants A, B and C is triggered”

Upon further search (in response to the amendment filed 11/2/2021):
2018/0233139 (LATE filing date) teaches “If it is determined at 1134 that there is not a second connected device nearby, the method 1100 may include outputting an audio instruction that instructs the second user to stop speaking and attempt re-initiating a conversation at a later time. In some examples, the first user may be engaged in a conversation with the intelligent digital assistant system that is complex and/or time-consuming when the speech of a second user is recognized in the audio input. The intent handler 50 may be executed by the processor 128 to process the context of the recognized speech of the second user to determine that the associated intent of the 
2018/0063278 teaches “As shown schematically in FIG. 3C, a chats page 303 of GUI 300 may present open chats, i.e. conversations that already started with respective profiles, wherein unrevealed profiles represented by icons 88. Page 303 may include, in association with icon 88, an indication 93 of the conversation status, such as time from the beginning of the conversation, time until the respective profile is revealed, responsiveness and/or availability of the respective profile, and/or any other suitable 
	2006/0106780 teaches “During the sub-Session, the two users may begin a one-on-one conversation using their video conferencing hardware. A "fall-back" system may be incorporated into the invention in which the users will use voice over IP ("VoIP"), instant messaging, or "chat" software in the event that a technical malfunction prevents the use of their videoconferencing hardware during or prior to the Session. The IT System can also provide each user's Website profile, or other information the user had previously submitted to the Website, on each user's screen so that the two users will have "talking points" with which to initiate conversation in order to "break the ice" after being introduced to the new user. The IT System can also provide video clips, such as commercials for third-party products or "infomercials," which will be played on the users' computer screens while they wait for the Session to start, while they wait during time breaks between the sub-Sessions, or during "down time" resulting from technical difficulties or the time lags caused by low bandwidth availability” (paragraph 16).

As per Claim(s) 21 (and consequently claims 22-23 which depend on claim 21), the prior art of record does not teach or suggest the combination of all limitations in claim(s) 21, including (i.e. in combination with the remaining limitations in claim[s] 21) determine a target based on an analyzed context; and control the output device to output an attracting utterance that attracts an interest of the determined target, wherein the attracting utterance frequently uses demonstratives (i.e. in the context of the rejection of claim 1 based on McHale, the prior art does not teach or suggest where a warning/notification frequently uses demonstrative words)
2002/0143525 teaches “Function words, also called closed-class words, can include determiners such as "a" and "the" and demonstratives such as "this" or "that"” (paragraph 8)
2005/0149853 teaches “In the demonstrative list 114 are set character strings representing demonstratives. In the example of FIG. 5, "this", "here", "there", etc. are set as demonstratives” (paragraph 90).

In 2017/0206243 (cited in European Search Report):
Figure 8 step S104 and paragraphs 123-130 appear to describe where a user may specify one speaker through speaker recognition (paragraphs 123 and 128-129, where “may” suggests that user selection is optional, where if the user selection is not performed, the specifying of a speaker is suggested to be automated) including where a user selects an image/icon to specify a speaker (paragraph 128, suggesting but not specifically describing that there may be more than one speaker for the user to select from) and feeding back a speaker specifying result to a user and generating a response based on parameters suggested to include a speaker specifying result (paragraph 130).  Paragraph 123 suggests where a speaker can be specified using camera, microphone, and depth “context” information, but does not specifically describe where more than one speaker is specified/recognized based on the same context information (claim 2 recites and a second target” are determined on a basis of the context).  Paragraphs 168-170 describe where a response is immediately returned while the user views content.  Paragraph 171 describes where a response is presented in a particular location (left side of a screen) based on a user on the left side of a device having produced an utterance (which suggests where the response is output based on who and where the specified speaker who has produced an utterance [paragraph 123] is/is-located).  Paragraph 173 describes outputting a response to a device capable of outputting only voice (suggesting where the response can be an “utterance” that “attracts” an “interest” of the user that spoke an utterance).  Paragraph 179 describes returning a response to a plurality of users who view content, which suggests, together with paragraph 173, where an utterance that attracts the attention of a first user and a second user is output, but, as discussed above, this reference does not appear to describe where the plurality of users are specified/targeted/recognized based on the same context information.  Paragraph 183 describes customizing details of a response for each user based on personal information of a user (a user profile) which suggests where different users can have different responses with different details.  Paragraphs 183-187 describes customizing a response based on interest level.  Paragraphs 183-187, however, also do not appear to describe where multiple users/targets are determined/specified based on the same context.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YEN whose telephone number is (571)272-4249. The examiner can normally be reached M-F 12:00PM -8:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHEMOND DORVIL can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





EY 12/1/2021
/ERIC YEN/           Primary Examiner, Art Unit 2658